DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 5, 2020 has been entered.
In view of the Amendments to the Claims filed June 5, 2020, the objections to claims 14 and 15 previously presented in the Office Action sent March 19, 2020 have been withdrawn.
In view of the Amendments to the Claims filed June 5, 2020, the rejections of claims 2-11, 14-20, and 23-28 under 35 U.S.C. 112(a) previously presented in the Office Action sent March 19, 2020 have been withdrawn.
In view of the Amendments to the Claims filed June 5, 2020, the rejections of claims 2-11, 14-20, and 23-28 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent March 19, 2020 have been modified only in response to the Amendments to the Claims.
Claims 2, 4-20, 23-26, and 28 are currently pending while claims 12 and 13 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the battery cells" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the battery cells” recited on line 2 of claim 28 is referring to the “multiplicity of battery cells” recited on line 5 of claim 2, and if so which of the multiplicity of battery cells, or if “the battery cells” recited on line 2 of claim 28 is referring to entirely different battery cells altogether. 
Amending “the battery cells” to “the multiplicity of battery cells” would overcome the rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4-11, 14-20, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmer (EP 4456003 A1).
With regard to claim 2, Zimmer discloses a battery module having a battery module housing having
an interior space defined by a multiplicity of housing walls (such as the interior space depicted in Fig. 3 defined by inner surfaces of housing top 67, side baffles 24, and baffles 2 wherein the housing top 67, side baffles 24, and baffles 2 are cited to read on the claimed multiplicity of housing walls as they are a plurality of housing walls housing battery assemblies 4), wherein
a multiplicity of battery cells is arranged in the interior space (see Fig. 3 and Fig. 4d-e depicting a multiplicity of battery cells 4 arranged in the cited interior space), wherein
a first housing wall of the multiplicity of housing walls has an inner surface partially defining the interior space (such as depicted in Fig. 3, a first housing wall 2 of the cited multiplicity of housing walls has an inner surface, such as the top most surface 11 of cited first wall 2, partially defining the cited interior space as it delimits a bottom portion of the cited interior space) and has
an outer surface opposite the inner surface (such as the opposite bottom oriented surface 21 of the cited first housing wall depicted in Fig. 3 and annotated Fig. 3 below), the outer surface having therein

    PNG
    media_image1.png
    603
    564
    media_image1.png
    Greyscale

Annotated Fig. 3
a recess forming a cooling element receptacle (such as depicted in Fig. 3 and annotated Fig. 3’ below, the cited outer surface 21 includes a recess, or an indentation/groove, formed by the cited opposite outer surface 21 which is bent over on each lateral side; the cited recess is cited to read on the claimed “forming 

    PNG
    media_image2.png
    492
    588
    media_image2.png
    Greyscale

Annotated Fig. 3’
a portion of the first housing wall separating the recess from the interior space has therein a plurality of openings communicating between the interior space and the cooling element receptacle (as depicted in Fig. 3, a portion of the cited first housing wall 2 separating the cited recess from the cited interior space has therein a plurality of openings 3 communicating between the cited interior space and the cited cooling element receptacle), and wherein
a cooling element is arranged in the cooling element receptacle (such as 13 depicted in Fig. 3 as arranged in the cited cooling element receptacle and cited to [0032]). 
With regard to claims 4 and 16, Zimmer discloses characterized in that
the battery module housing is formed from a first material (see [0041] teaching fibre glass reinforced plastics for component 7/67 of the cited battery module housing which is cited to read on the first material and is both a plastic and a multi-component composite material; see [0041] teaching fibre glass reinforced plastics provides for temperature control of the battery pack, such as insulation also by including a heat reflective material), and in that
the cooling element is formed from a second material which differs from the first material, wherein the second material exhibits higher thermal conductivity than the first material (such as suggested in [0034], the cited cooling element 13 can have a structure such as cited in WO 2008/048176 which includes two planar metal foils, WO 2008/048176 exemplifying copper, wherein the material of the two planar metal foils is cited to read on the claimed second material, being different from the cited first fibre glass reinforced plastics material and which is a metallic material, and exhibits higher thermal conductivity than the cited first material as the material of metal foils as used in the cited cooling element 13 higher thermal conductivity than the cited fibre glass reinforced plastics material which is used for thermal insulation). 
With regard to claims 5 and 17, Zimmer discloses characterized in that 
the cooling element is connected to the cooling element receptacle in cohesive fashion, by adhesive bonding (as depicted in Fig. 3 and described in [0025], the cited cooling element 13 is connected to the cited cooling element receptacle by adhesive bonding via intermediate layer 22).
With regard to claim 6, Zimmer discloses characterized in that 
a sealing element is arranged between the cooling element and the cooling element receptacle (as depicted in Fig. 3, an intermediate layer 22 is arranged between the cited cooling element 13 and the cited cooling element receptacle cited to read on the claimed “sealing element” as it forms a physical seal sealing the top surface of cooling element 13 and sealing a portion of the bottom surface of first housing wall 2).
With regard to claim 7, Zimmer discloses characterized in that 
between the cooling element and the multiplicity of battery cells, there is furthermore arranged a compensation element (such as depicted in Fig. 3, between the cited cooling element 13 and the multiplicity of battery cells 4 there is arranged an intermediate layer 22 cited to read of the claimed ”compensation element” as it compensates for the physical space between the cited cooling element and cited first housing wall 2 and is described in [0038] as providing electrical insulation while providing heat conduction). 
With regard to claim 8, Zimmer discloses characterized in that
the compensation element comprises a thermally conductive adhesive (such as disclosed in [0038] and [0025]
With regard to claims 9 and 19, Zimmer discloses characterized in that
the compensation element forms an interior space which is surrounded by a flexible wall and which can be filled with a fluid (the cited compensation element 22 is cited to read on the claimed “forms an interior space which is surrounded by a flexible wall and which can be filled with a fluid” because it forms an interior space within openings 23 which is surrounded by a flexible wall, the material of cited compensation element 22 surrounding each opening 23 cited to read on the claimed flexible wall as it forms a wall of the openings inherently comprising some degree of flexibility and is filled with a fluid, air).
With regard to claim 10, Zimmer discloses characterized in that
the cooling element forms at least one flow duct through which a temperature-control fluid can flow (as depicted in Fig. 4b, the cited cooling element 13 forms at least one flow duct 14 through which a temperature-control fluid, air, can flow; see [0031]).
With regard to claim 11, Zimmer discloses characterized in that
a compressing element presses together the multiplicity of battery cells arranged in the interior space of the battery module housing (as depicted in Fig. 3 and Fig. 4d, L-beams 10 presses together the cited multiplicity of battery cells 4 arranged in the cited interior space of the battery module housing and cited to read on the claimed “compressing element” because it compresses the lateral sides of each cited battery cell 4 as depicted in Fig. 3 and Fig. 4d in fixed position together with the remaining battery cells 4).
With regard to claims 14 and 15, Zimmer discloses characterized in that
the plurality of openings in the first housing wall have cross-section areas of circular form having a diameter of in each case 4 mm to 10 mm (see Fig. 4b and [0030] teaching “at least 1 mm”; in the context of the air flow openings 3 being “at least 1 mm”, the “at least 1 mm” is interpreted to include values that are at least, or equal to, 1 mm and values up to but not limited to 4 mm which is cited to read on the claimed “4 mm to 10 mm”; however, in the alternative, it would have also been obvious to a person having ordinary skill in the art to have optimized the diameters of the openings because it would directly affect air flow through the opening, a result effective relationship conventionally understood by a person having ordinary skill in the art, see MPEP 2144.05).
With regard to claim 18, Zimmer discloses characterized in that
between the cooling element and the multiplicity of battery cells, there is furthermore arranged a compensation element which is formed from an electrically insulating material (such as depicted in Fig. 3, between the cited cooling element 13 and the multiplicity of battery cells 4 there is arranged an intermediate layer 22 cited to read of the claimed ”compensation element” as it compensates for the physical space between the cited cooling element and cited first housing wall 2 and is described in [0038] formed from an electrically insulating material providing electrical insulation while providing heat conduction).
With regard to claim 20, Zimmer discloses characterized in that
a tension strap presses together the multiplicity of battery cells arranged in the interior space of the battery module housing (as depicted in Fig. 3 and Fig. 4d, 
With regard to claim 26, Zimmer discloses characterized in that
the first housing wall is formed integrally with at least another of the multiplicity of housing walls (as depicted in Fig. 3, the cited first housing wall 2 is formed integrally, or together as one unit, with at least another of the multiplicity of housing walls 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (EP 4456003 A1) in view of Kumar et al. (U.S. Pub. No. 2012/0231313 A1).
With regard to claim 23, independent claim 2 is anticipated by Zimmer under 35 U.S.C. 102(a)(1) as discussed above. Zimmer teaches 
between the cooling element and the multiplicity of battery cells, there is furthermore arranged a compensation element (such as depicted in Fig. 3, between the cited cooling element 13 and the multiplicity of battery cells 4 there is arranged an intermediate layer 22 cited to read of the claimed ”compensation element” as it compensates for the physical space between the cited cooling element and cited first housing wall 2 and is described in [0038] as providing electrical insulation while providing heat conduction).

Zimmer does not teach wherein at least partially within the plurality of openings, there is furthermore a compensation element.
However, Zimmer teaches the cited first housing wall 2 is formed of a heat conducting material for efficient heat distribution (see [0017]).
Kumar et al. teaches a battery module (see Abstract) and teaches a heat conducting portion 112, for transferring heat between battery 104 and an outside of a [0020]) in flowing fluid such as air (see [0020]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the exposed surfaces, including on the exposed internal surfaces of openings 3, of the cited first housing wall of Zimmer to include a coating as suggested by Kumar et al. because it would have provided for corrosion mitigation. 
The combination of the coating, suggested by Kumar et al. above, on the exposed surfaces of the cited first housing wall of Zimmer and the cited intermediate layer 22 is cited to read on the claimed “compensation element” as it compensates for the physical space between the cited cooling element and cited first housing wall 2 and compensates for a portion of the physical space between the cited first housing wall 2 and the cited multiplicity of batteries 4 and provides electrical insulation, providing heat conduction, and corrosion mitigation. 
 The cited compensation element (recall the combination of the coating, suggested by Kumar et al. above, on the exposed surfaces of the cited first housing wall of Zimmer and the cited intermediate layer 22) is cited to read on the claimed arranged partially within the plurality of openings because it is arranged partially within the cited plurality of openings 3 as it coats the internal surface of openings 3. 
With regard to claim 24, independent claim 2 is anticipated by Zimmer under 35 U.S.C. 102(a)(1) as discussed above. Zimmer teaches 
between the cooling element and the multiplicity of battery cells, there is furthermore arranged a compensation element (such as depicted in Fig. 3, [0038] as providing electrical insulation while providing heat conduction), and wherein
the plurality of openings are circular (see Fig. 4b and [0030]).

Zimmer does not teach wherein at least partially within the plurality of openings, there is furthermore a compensation element.
However, Zimmer teaches the cited first housing wall 2 is formed of a heat conducting material for efficient heat distribution (see [0017]).
Kumar et al. teaches a battery module (see Abstract) and teaches a heat conducting portion 112, for transferring heat between battery 104 and an outside of a battery housing 106/108, can include a coating for mitigating corrosion (see [0020]) in flowing fluid such as air (see [0020]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the exposed surfaces, including on the exposed internal surfaces of openings 3, of the cited first housing wall of Zimmer to include a coating as suggested by Kumar et al. because it would have provided for corrosion mitigation. 
The combination of the coating, suggested by Kumar et al. above, on the exposed surfaces of the cited first housing wall of Zimmer and the cited intermediate layer 22 is cited to read on the claimed “compensation element” as it compensates for the physical 
 The cited compensation element (recall the combination of the coating, suggested by Kumar et al. above, on the exposed surfaces of the cited first housing wall of Zimmer and the cited intermediate layer 22) is cited to read on the claimed arranged partially within the plurality of openings because it is arranged partially within the cited plurality of openings 3 as it coats the internal surface of openings 3.
The cited compensation element (recall the combination of the coating, suggested by Kumar et al. above, on the exposed surfaces of the cited first housing wall of Zimmer and the cited intermediate layer 22) is cited to read on the claimed formed from a thermally conductive sealing compound because it is includes a thermally conductive material (recall component 22 of Zimmer as a thermally conductive material described in [0038]) which functions as a physical sealing compound to physically seal surfaces of the cited first housing wall. 
With regard to claim 25, independent claim 24 is obvious over Zimmer in view of Kumar et al. under 35 U.S.C. 103 as discussed above. Zimmer, as modified by Kumar et al. above, teaches characterized in that 
the compensation element contacts both of the cooling element (as depicted in Fig. 3 of Zimmer, the cited compensating element at component 22 physically contacts the cited cooling element 13) and 
the multiplicity of battery cells (as depicted in Fig. 3 of Zimmer, the cited compensating element at component 22 thermally contacts the cited multiplicity of battery cells 4; see [0038] of Zimmer) and 
is arranged within the plurality of openings (recall rejection of claim 24 above, the cited compensating element is arranged within the plurality of openings as it coats the internal surface of openings 3).
With regard to claim 28, independent claim 24 is obvious over Zimmer in view of Kumar et al. under 35 U.S.C. 103 as discussed above. Zimmer, as modified by Kumar et al. above, teaches characterized in that 
the compensation element separates both the cooling element and the battery cells from the portion of the first housing wall (as depicted in Fig. 3 of Zimmer, the cited compensation element at component 22 physically separates the cited cooling element 13 from the cited portion of the cited first housing wall 2 and is cited to read on the claimed separates the battery cells from the portion of the first housing wall as the coating component of the cited compensation element suggested by Kumar et al. is physically intermittent the cited first portion of the cited first housing wall 2 and the cited multiplicity of battery cells 4 as it coats the exposed top surface 11 of the cited first housing wall 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-11, 14-20, and 23-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 9, 2021